The above plaintiff carried property damage insurance on the Chevrolet coupe owned by the Universal Oil Tool Company and which was being driven by Cecil Cutrer on the night of July 9, 1941, at the time this car collided with a truck and a trailer of Luther Jones. The plaintiff insurance company paid the Universal Oil Tool Company the sum of $474.75 for the damage to this car caused by the accident (on the basis of a total damage to the car of $524.75, less a deduction of $50 under the policy) and took a subrogation from the company *Page 871 
against Jones for the amount paid. The plaintiff sued Jones and his public liability insurer, the Allied Underwriters, to recover the amount paid by it, and made practically the same allegations of negligence against the driver of the Luther Jones truck as were made by Cutrer in his suit against the same defendants. The defense to this suit is the same as that urged in the Cutrer suit, and the cases were consolidated for trial but separate judgments were rendered in each case in favor of the plaintiff.
As we found in the case of Cecil Cutrer against Luther Jones et al., 9 So.2d 859, this day decided, that Jones and his insurer were responsible for the damages resulting from the accident, it follows that they are liable for the damage to the car driven by Cutrer. There seems to be no serious question raised as to the amount of this damage, and as the proof fully supports the claim, the judgment awarding plaintiff the amount claimed by it is correct, and it is hereby affirmed at the cost of defendants.
 *Page 64